Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2002

USA v. Martin
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2265




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Martin" (2002). 2002 Decisions. Paper 712.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/712


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                          No. 01-2265


                               UNITED STATES OF AMERICA

                                                v.

                                    CLINTON R. MARTIN,
                                                                Appellant


                         On Appeal from the United States District Court
                                for the District of New Jersey
                                   (D.C. No. 00-cr-00182)
                             District Judge: Hon. John C. Lifland


                           Submitted Under Third Circuit LAR 34.1(a)
                                      October 31, 2002

                         Before: SLOVITER, FUENTES, Circuit Judges
                                 and FULLAM,* District Judge

                                    (Filed: November 7, 2002)




                                  OPINION OF THE COURT


___________________

*     Hon. John P. Fullam, Senior Judge, United States District Court for the Eastern
      District of Pennsylvania, sitting by designation.
SLOVITER, Circuit Judge.

        Clinton Martin, who was charged with violating 18 U.S.C. § 111(a) and (b), was

found guilty by a jury of assaulting FBI Special Agent Raymond Lovett (Count 1), and was

acquitted of assaulting Deputy Marshal Nicholas Martinez (Count 2). Martin was

sentenced to the statutory maximum of 120 months of imprisonment and was ordered to

pay a $1,500 fine. His appeal is limited to sentencing issues. Because this is a

nonprecedential opinion of interest only to the parties, we will not review the facts except

insofar as they are relevant to the issues.

        Martin’s automobile was stopped at an intersection in Newark behind an unmarked

vehicle carrying members of the Violent Crimes Fugitive Task Force, an organization

comprised of FBI agents, U.S. Marshals, and local police officers, when another Task Force

vehicle pulled alongside of Martin. Lovett and Martinez, in separate Task Force vehicles,

noticed that Martin’s car had no rear license plate and exited their vehicles to investigate.

Martinez tapped on the window of Martin’s car motioning him to roll down the window.

Lovett approached from the front, wearing a cap with an FBI emblem and a jacket with

“FBI” in three inch gold letters on the front and six to eight inches on the back.

        Martin reversed his vehicle, allegedly driving over Deputy Martinez’s foot, then

drove his car directly into Agent Lovett, who landed on the hood of the car and finally fell

to the ground. Lovett was taken to the hospital where x-rays showed he had no broken

bones and he was treated for injuries to his legs and back.

        Martin fled the scene, thereby engaging the Task Force and a marked cruiser with

                                                     2
activated headlights and sirens in a seventy-minute high speed chase through Newark. The

pursuit, which involved speeding and running red lights and stop signs, ended in Martin’s

escape.

          When Martin was apprehended, he admitted owning and driving the car on the day in

question. He claimed that he had been intoxicated, did not realize that the people who

stopped him were officers, and thought he was being robbed. The jury, in response to

supplemental questions, determined that Martin used a deadly or dangerous weapon in

committing the offense and that he had inflicted bodily injury on Agent Lovett. Martin was

sentenced according to § 2A2.2 of the United States Sentencing Guidelines, which applies

to cases involving aggravated assault. He also received a 3 level “Official Victim”

enhancement under § 3A1.2.

          Martin argues on appeal that he should have been sentenced under § 2A2.4 rather

than § 2A2.2. Violations of 18 U.S.C. § 111 may be sentenced pursuant to § 2A2.2 or §

2A2.4. Section 2A2.2 applies to aggravated assault convictions, defined in the application

notes as a felonious assault that involved (A) a dangerous weapon with intent to cause

bodily harm (i.e., not merely to frighten) with that weapon, (B) serious bodily injury, or (C)

an intent to commit another felony. Section 2A2.4 applies to convictions of obstructing or

impeding officers. If § 2A2.4 were applied, there could be no “Official Victim”

enhancement, as it is already accounted for in § 2A2.4, and the Total Offense Level would

be 24, yielding a sentencing range of 100 to 125 months. The range for Level 27 is 130 to

162 months.

                                                    3
        Martin argues that there was no “serious bodily injury,” that the crime was not

committed with the intent to commit another felony, and that neither the pre-sentence

report nor the evidence supports the conclusion that he intended to cause bodily injury but

sought only to escape from the officers, which was at most reckless.

        Because Martin did not raise the sentencing issues on which he appeals in the

District Court, we review for plain error. See United States v. Reynoso, 254 F.3d 467, 469

(3d Cir. 2001). We find none. Here, it was not plain error to sentence Martin under §

2A2.2 because the evidence presented at trial showed that he used a dangerous weapon (an

automobile) when he intentionally struck down a federal agent with his vehicle with the

intent to do bodily harm. There was no evidence that Martin was merely trying to escape

what he perceived was a robbery. Instead, there was evidence that he looked at both

officers before striking Agent Lovett.

        This is not a case like United States v. Knight, 266 F.3d 203 (3d Cir. 2001), where

the Court of Appeals remanded because the defendant had been incorrectly sentenced as a

level VI offender rather than V, and the government conceded plain error based on the

erroneous level VI designation. Here, the government vigorously defends the sentence and

the use of U.S.S.G. § 2A2.2, and we agree. The jury could reasonably conclude as it did.

        Martin also argues that it was plain error to apply a § 3A1.2 “Official Victim”

enhancement. An “Official Victim” enhancement applies when: “(a) the victim was a

government officer . . . and the offense of conviction was motivated by such status; or (b)

during the course of the offense or immediate flight therefrom, the defendant . . . knowing

                                                    4
or having reasonable cause to believe that a person was a law enforcement or corrections

officer, assaulted such officer in a manner creating a substantial risk of bodily injury[.]”

U.S.S.G. § 3A1.2.

        In defending the application of U.S.S.G. § 3A1.2(b), the government argues that

Martin does not dispute that he had reasonable cause to believe that Lovett was a law

enforcement agent. Martin’s principal argument as to the enhancement is that § 3A1.2(b)

requires that the assault of the federal officer occurred while the defendant was committing

another offense. This court has not decided whether another offense is required to satisfy

the second prong. See United States v. Walker, 149 F.3d 238, 240 (3d Cir. 1998)

(mentioning but not deciding this issue). The circuits are divided. Compare United States

v. Farrow, 198 F.3d 179, 198-99 n.18 (6th Cir. 1999), and United States v. Valdez-Torres,

108 F.3d 385, 390 (D.C. Cir. 1997), with United States v. Jennings, 991 F.2d 725, 734

(11th Cir. 1993). However, because there is no controlling authority from this court or the

Supreme Court, the District Court did not commit plain error in applying the enhancement.

See, e.g., United States v. Alli-Balogun, 72 F.3d 9, 12 (2d Cir. 1995).

        Even if the government were relying on § 3A1.2(a) for the “Official Victim”

enhancement which does require motivation that the victim was a law enforcement officer,

there was adequate basis in the record to so find. Martin argues that there was no finding

that his conduct was motivated by the fact that Lovett was a federal officer and that such a

conclusion is not supported by the facts. If Martin had objected on this ground, we are

confident that the District Court would have made explicit findings regarding Martin’s

                                                      5
motivation. We will not fault the District Court in light of Martin’s failure to object.

        In summary, the sentencing judge did not commit plain error by sentencing Martin

under § 2A2.2 for aggravated assault or by applying the “Official Victim” enhancement

under § 3A1.2.

        For the reasons set forth, we will affirm the judgment of conviction and sentence.

________________________

TO THE CLERK:

                 Please file the foregoing opinion.




                                  /s/ Dolores K. Sloviter
                                  Circuit Judge